 SALINAS MFG. CORP.SalinasMfg. Corp.and Shuron Mfg. Corp.andInternationalLadies'GarmentWorkers'Union,AFL-CIO and Local 600-601, ILGWU. Cases24-CA-3355 and 24-RC-4987June 13, 1974DECISION AND ORDER ANDCERTIFICATION OF RESULTS OFELECTIONBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn March 29, 1974, Administrative Law JudgeJennieM. Sarrica issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and theEmployer filed a brief in answer to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Boardadoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in itsentirety.A'swe have adopted the Administrative LawJudge'srecommendationto overrule the Union'sObjection 3 andas we findthat the other objectionslack merit,we shallcertify the results of the election.CERTIFICATION OF RESULTS OFELECTIONIt ishereby certified that a majority of the validballotshave not been cast for the InternationalLadies'Garment Workers' Union, AFL-CIO andLocal 600-601, ILGWU, and that said labor organi-zation is not the exclusive representative of all theemployees in the unit herein involved within themeaning ofSection 9(a) of the National LaborRelationsAct, as amended.IUnless otherwise indicated,all datesare in 1973.DECISIONSTATEMENT OF THE CASE573JENNIE M. SARRICA, Administrative Law Judge: Upondue notice, this consolidated proceeding under Sections 9and 10(b) of the National Labor Relations Act, asamended (29 U.S.C. § 151,et seq. ),hereinafter referred toas the Act, was tried beforeme atHato Rey, Puerto Rico,on January 15 and 16, 1974. Hearing in Case 24-CA-3355was pursuant to a complaint issued October 16, 1973,1based on charges filed on May 29, presenting allegationsthat Salinas Mfg. Corp. and Shuron Mfg. Corp., hereinaf-ter calledRespondent,engagedin conduct violative ofSections 8(a)(1) and 2(6) and (7) of the Act, andRespondent'sanswerdenying those allegations; and inCase 24-RC--4987, was pursuant to an order directinghearing on objections issued August 17, by the NationalLabor Relations Board. All parties were present andparticipated in the hearing.Basedon the entire record, including my observations ofwitnessesand after due consideration of the argumentspresented and Respondent's brief, I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONRespondent, incorporated in Puerto Rico, and engagedat Salinas, Puerto Rico, in the manufacture of lingerie andrelated products, annually purchases and receives frombusinesses located in the United States and other placesoutside Puerto Rico goods and materials valued in excessof $50,000. Respondent is now, and has been at all timesmaterial herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE UNIONInternationalLadies'GarmentWorkers'Union, AFL-CIO,andLocal1600-601ILGWU, hereinafter called'the Union,who is the ChargingParty andthe Petitioner inthe respective consolidated proceedings,is a labor organi-zation within the meaning of Section2(5) of the Act.III.THEALLEGED UNLAWFUL CONDUCTA.The IssuesThe questions raised in connection with the unfair laborpracticeproceeding involve the supervisory status ofcertain persons and whether unlawful threats were madeby persons representing Respondent.The only matter for consideration in connection with therepresentation proceeding is whether Respondent engagedin conduct alleged in Objection 3, in the Union's objectionsto conduct affecting results of representation election inwhich it is asserted that:On or about April 1, 1973, an Employer's supervisortold an employee that the plant will be closed if the211NLRB No. 83 574DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnion wonthe election,while the employeewas at hisworking site.B.BackgroundThe Unionorganizing campaignlasted approximately 3months. A petition was filed on March 2,and a Boardelectionwas conducted on April 5. Both the Union and theEmployer distributed campaign literature.A committee ofemployees also launched a campaign against organizationutilizing both radio and television,with individual partici-pants appearing in person and stating their views.Respondent's parent corporation and Compex Manufac-turing are both subsidiaries of Kayser Roth Corporation.The Unionherein is the same as the one involved atCompex, located at Coamo, within a 30-minute drive fromSalinas.At the time of the election at the Respondent'splant,employees at Compex had been on strike for some 7or 8 months and the factory had remained closed by thestrike.Information concerning the strike had been reportedin the local newspapers and some of Respondent'semployees lived near Coamo so that employees were awareof the situation at Compex.Total employment at Respondent's plant is between 260and 300,including management and supervisory personneland clericals.The operators are assigned to sections offrom 30 to 50 employees,under the supervision of a sectionsupervisor who reports to a head supervisor.It is admitted that during the time material herein, PlantManager Eduardo Delbrey and Supervisors MilagrosCaraballo, Perseveranda Rodriguez,Noelia de Jesus, andLydiaVegapossessedstatutory supervisory authority.Respondent denies that Enrique Manuel Cruz Fuentes,head mechanic,or Palmira Rodriguez possessed suchauthority.C.Disputed Supervisory StatusEnriqueManuelCruzFuentes is known among themachine operators as Mane.Sonia Beltran testified she hadobserved him sending other mechanics to repair machines.WitnessZoraidaGonzales referred to him as chiefmechanic and stated she had heard him giving orders toother mechanics.Cruztestifiedthat duringthe relevantperiod,as headmechanic for Respondent,he "supervised"the three othermechanics.However,most of his working time was spentfixingmachines.He was the most experienced mechanicand whenever changes of machines or changes in settingson machines wererequiredCruz instructedthe othermechanics as to what was needed to be done and how thiscould be accomplished.To himthese were routine matters.Each mechanic was responsible for the function of themachines in the section where he worked and allperformed the sametype of work. Cruzgave assistancewhen help wasneeded byone of these mechanics. If anemergency arose,Cruz wouldtake over that section tohandle theproblemand the mechanic regularly handlingwork in that sectionwould take overthe section whereCruzhad been working.Whenevera mechanic encoun-tered a mechanicalproblem he did not know how tohandle he wouldcontact Cruzwho would determine whatneeded to be done.Problems otherthan mechanical werereferred to the general manager.Cruz testified he had noauthority to hire or fire employees and no authority toexcusean employee from work or authorizeovertimeunless specificorders to that effectwere given to him.Although Cruz was not includedamongthe list ofeligible voters in the election, this was by stipulation anddoes not constitute a determination or a concession ofsupervisorystatus.Nor does Cruz's owncharacterizationof his jobas "supervisor"determinehis statutorystatus.On the basis of the testimonypresentedI find that Cruzdid not,during the relevantperiod,possessany of thestatutory authorityindicativeof supervisorystatus.Rather,his instructionsand orders involvedroutine mattersrelatedto his particularskill as the mostexperienced mechanic. Ifind that Cruzwas a leadman and was not a supervisorwithin themeaning of Section2(11) of the Act.PalmiraRodriguez had thetitle of assistantsupervisor inthe sectionofoperatorssupervisedby Olga LydiaMartinez.This section is dividedamongthree -assistantsupervisorswho have the responsibility of distributingwork to the operators.Palmira Rodriguez was responsiblefor supplying work to about 20 operators. ZoraidaGonzalez testified that Palmiraworked as forelady in thesection nextto theone whereshe worked and that inadditionto givingout workshe hasheard Palmira "giveorders toemployees."Thereis no evidenceof what type oforders was meantby Gonzalez'testimony. Palmira testifiedthatshe doesnot givethe operators she servicesorders ordirections because"we have a supervisor."Palmira'sname was originally on the eligibility listpreparedfor the election but was eliminatedby stipulationof the parties. Both beforeand afterthe election sheattendedmeetings conductedby Respondent's attorney toinstruct supervisors as tohow theywereto conductthemselveswith respect to theorganizingcampaign andthe union activity ofthe employees.I find neitherthe eligibility list stipulation nor attend-ance at meetings at which supervisors wereinstructed as toappropriate conductduringthe campaignsufficient toestablish supervisory authority.Nor do I find in thetestimonydescribing her duties sufficientevidence toestablish that Palmira Rodriguez possessesany statutorysupervisory authority.As I have found thatneither EnriqueManuel CruzFuentes nor Palmira Rodriguez is a supervisorwithin themeaningof the Act,and as there is no evidenceestablishingthat eitherwas otherwise acting as an agent ofRespondent,Ishallnot considertestimony as to anystatementstheymay have made to other employees.D.The Alleged 8(a)(1) ConductThe allegationin the complaintis that on April 1, and oncertain unknown dates preceding the election,supervisorsofRespondentthreatenedemployees at the plant withclosing ofthe plant or otherreprisals ifthe Union won theelection.Sonia Beltran testifiedthat about a week before theelection,whileshe was at the machine,she was conversingwith a fellow employee.SupervisorNoeliade Jesus cameover tothem and askedwhat they were talking about. SALINAS MFG. CORP.575SoniaBeltran told her it was about the Union. De Jesusreminded the operators that during working hours theyshould -neither.speak for or.against theUnion, and addedthat they should keep in mind the example of the girls fromCoamo; that due to the fact that the Union had won theelection the factory had been closed; that the same thingcould happen to them; that if the Union won they wouldclosethe factory and employees would have no jobs. Oncross-examination,Beltranrelated that when she admittedthe operators had been talking about the Union de Jesussaid they should think over what they were going to dobecausethey should consider the example of the girls inCoamo who had a union and did not have a factory; thatthe samething would happen to them-if the Union won,the plant would be closed. Beltran could not recall theidentity of the fellow employee working next to her andinvolved in this incident.Beltran further testified that a few days after the aboveconversation with de Jesus she and a group of employeeswere on their break when supervisor Lydia Vega, who waspresent,commentedthat at Salinas Manufacturing theydid not need a union because nobody was sent home onlayoff and that employees should use as an example thegirls from Coamo where they had a union but no factoryand that thesame thingcould happen there: employeeswould havea unionand "they" would close the factory.With respect to the situation at the Compex plant atCoamo, Beltran testified:Q.When you mention the factory at Coamo, whatare you referring to?A.At that time there was the Compex, which theyclosedbecauseof the union. -Q.Did you have knowledge at the time that thatfactory had been closed down?A.That it was on strike.Q.Do you know if that factory was operatingduring the strike or if it had shut down?A.They had closed down.She further testified she knew at the time of the election atthe Salinasplant that employees had been on strike atCompex for about 6 months and that this was the reasonthe Compex plant was closed. The supervisors did not tellher this. She knew it, and she knew the Union involved wasthe same one organizingthe employees of Respondent.Although Beltran testified that those two occasions werenot the onlytimes sheheard the same supervisors speakabout what would happen at the company if the Unionwon the election, and indicated that such incidents werenumerous, she was unable to fix the time or circumstancesof any such occasion or what was said. At first she statedshe could not remember the various occasions, but thesamethings were "given to be understood." Finally, shefixed thetimeas 3 or 4 weeks before the election andtestifiedthat Vega had said the factory at Salinas did notneed a unionbecause no one there was laid off, and "whatwas the use for us to have a union and have the plantclosed down," referring to Coamo.Neolia de Jesus, who is no longer in Respondent'semploy, appeared under subpoena. She testified that sheknew Beltran,who worked in her section, and knew thatBeltran wasin favor of the Union through overhearingconversations among employees during their break peri-ods. She denied that she made any of the comments relatedby Beltran concerning the plant closing if the Union wonthe election, either toBeltran orany other employee. DeJesus testified that it was a plant rule that employees werenot supposed to talk during working timeanditwas herjob to enforce company rules, but on no occasion duringthe relevant period did she caution employees againsttalkingabout the Union during working hours. Shetestified further, that supervisors were under instructionsfrom the Respondent's lawyers as to what they werepermitted to say to employees and what they could not sayduring this period. De Jesus also denied she had heard anyrumors to the effect that if the Union won the election theplantwould be closed, but stated she knew ManagerDelbrey had called a meeting because of such rumors. Shetestified that she had not been questioned by the Boardagent when she was interviewed after the election aboutany such statement she may have made to Beltran and didnot speak with Respondent's attorney concerning matterscovered by her testimony until the day on which she wastestifying pursuant to subpoena.Lydia Vega denied she made statements attributed to herby Beltran either to Beltran or any other employee. Shetestified she had heard rumors among employees that if theUnion won the factory would be closed and toldemployees this was not true. She was also present whenDelbrey told employees the rumor was not true. Shetestified that supervisors were under instructions fromRespondent's attorneys as to what they could not say andthat whenever an employee commented to her about theUnion she chose to ignore them.Rosa Santiago, who worked at the machine next toBeltran during the period preceding the election, testifiedthat she never heard Supervisor de Jesus say anything toBeltran to the effect that if the Union won the election theplant would be closed, or to remember the example of theCompex plant in Coamo, etc. Iris Grin, who worked twolines away from Beltran, gave similar testimony.Zoraida Gonzalez, an operator who worked under thesupervision of Milagros Caraballo, testified that just beforestarting time while employees were at their work stations afew days before the election, Caraballo told her andMarina Maldonado that if the Union won the election thesame thingthat happened at Compex could happen tothem. Gonzalez further testified that Caraballo spoke toher every day about the Union during the month precedingthe election and as frequently as four or five times a day,and that this was the theme every time she spoke. Theseconversations took place at their work station, in the ladies'room, in groups during break periods, and at lunch in frontof the plant. Gonzalez asserted that Beltran had to haveheard what Caraballo said because she was in the groupgatherings, and that Marina Maldonado was present whensuch conversations took place at their work station or inthe ladies' room.MarinaMaldonado was served a subpoena by theGeneral Counsel but did not testify.Beltran,who testified,did not mention any comments whatsoever made bySupervisor Caraballo.Caraballo denied making any of the statements attributed 576DECISIONSOF NATIONAL LABOR RELATIONS BOARDto her. by Gonzalez.She testifiedthat she lunches dailyat her mother's home, and that although supervisors have aseparate ladies room, on occasion she uses the employees'ladies room and has encountered Gonzalez there onseveral occasions when the latter and other employees werespeakingabout the Union. Caraballo testified that supervi-sorswere instructedby Delbrey and byRespondent'sattorneys they should make no comment either for oragainst the Union. She knew that Gonzalez was for theUnion because the latter openly identified herself with theunion campaign and on several occasions she was requiredto speak to Gonzalez to stop the latter from distributingunion literature during working hours. Therefore, sheavoided conversationswithGonzalez because of theinstructions to supervisors. Caraballo heard rumors amongthe operators that the plant would close if the Union wonthe election and reported such rumors to Delbrey whocalled supervisors together and instructed them to referany employees with questions to him. He also heldmeetings with employees in the cafeteria. Caraballo furthertestified that there is a plant rule against employees talkingduringworking time. She reported to Delbrey thatGonzalez was talking about the Union during workinghours. Delbrey told her that in order to avoid problems sheshould ignore Gonzalez.Ada Irma Zayas, who worked next to Gonzalez, andJosefa Quinones, who works five or six machines behindher, testified they had never heard Caraballo tell Gonzalezor any other employee that if the Union won the electionthe plant would be closed, or to remember what happenedat Compex.Delbrey is no longer employed by Respondent. Duringthe Union's campaign he was general manager.Beginningabout 3 weeks before the election, Delbrey testified, hereceived inquiries from individual employees askingwhether it was true that if the Union won the election thefactorywould close down. He avoided asking thoseindividuals the source of such rumors but did inquirewhether a supervisor had made such statements and hadreceived a reply in the negative. He advised the individualquestioner that the rumor was not true, and as supportcited the new machines that were being brought into theplant. Later, when he had received approximately 10 suchinquirieswithin the period of 5 days, Delbrey decided tospeak to employees as a group about it. He held onegeneralmeeting 5 days before the election followed bymeetings with employees in groups of 15 to 20. Delbreytestified that at such meetings he told employees not to payattention to threatsof any kind and that therumors ofplant closing were not true.He informed the employeesthat the plant was currently receiving new equipment. He2Zayas recalled that Delbrey talked about new machines but denied thathe said anything about the Union when admittedly he was discussing theelection arrangements.Quinones,who attended one of the smaller groupmeetings, denied she heard Delbrey mention the rumors or new machinery.Mojica testified that she did not hear Delbrey say anything about the rumorbut also testified that after he spoke about the election regulationsemployees began asking questions.Theyasked Delbrey if the rumors weretrue,and he told them,on the contrary,they were going to get more work todo; the Company was bringing in new machines for them. She thenexplained that Delbrey just answered questions.Mateo asserted thatDelbrey said nothing about the rumor but did say the Company was goingto bring in new machinery,employees were going to have better workingalso instructed them that if anyone knew of any person,employee or supervisor, who was saying that the plantwould close or making any type of threat, that individualshould tell him and he would take action right away.Several witnesseswere asked whether they were presentatameetingatwhich Delbrey made the foregoingstatements. Their recollections were not consistent.2 Someof such inconsistency may be attributable to employeesattendingdifferentmeetings and variances in whatDelbrey stated at each, and some may be caused bydifferences in ability to clearly recollect. I am inclined toconclude,however that a substantial portion of theapparent inconsistency may have been caused by differingnuances in the languages and in the interpretation. On thewhole I find Delbrey's testimony corroborated by otherwitnesses,including those whose testimony is set forthabove.Ido not credit the testimony of Beltran or Gonzalez.Both were given to gross exaggeration and neither was ableto substantiate the broad assertions of repeated unlawfulstatements by the named supervisors. This casts gravedoubts as to their veracity concerning the single incidentsthey related. Beltran could not even recall the name of theemployee who was working next to her and who assertedlywas present at the incident involving de Jesus. Further,there is substantial variance inBeltran'stestimony ondirect and on cross-examination as to precisely what wassaid by de Jesus. With respect to the incident involvingsupervisor Vega, Beltran indicated it took place in thepresence of a group of employees. Yet her testimony standsuncorroborated, and it was only with great difficulty thatBeltran identified another similar statement by Vegadespite her testimony that such incidents were frequent. Itappeared that Beltran was again caught in her owngeneralizations and exaggerations. She gave no setting forsuch comment which might have bestowed an air of truthto her assertions. It is clear that employees, and Beltran inparticular,were fully aware that the Compex plant atCoamo, where employees were represented by the Unioninvolved herein, was closed by a lengthy and bitter strikewhich had been well publicized in local newspapers, andthat the plant closing was known to be a result of the strikeand not a retaliation against employees because theyselected representation by the Union. Similarly, Gonzalez,who claimed that both Maldonado and Beltran couldverifyher testimony of unlawful comments daily bySupervisor Caraballo, was not corroborated by either. Nordid Luz Maria Raspaldo, who testified for the GeneralCounsel, verify the testimony of either Gonzalez or Beltranfor she admitted she had not heard Caraballo or de Jesusso speak.conditions, and there was going to be a totof work.Santiago testified abouta meeting at which Delbrey told employeesthey shouldvotethe way theyfelt, but she did not refer to the rumor or tonew machinery. Grin testifiedthat at the meeting she attendedDelbreydid not talk about the rumors ofthe plant closing down.She stated,however,that she was inthe group whoasked Delbrey if it was true if the Union won the election the plant wouldclose, and that Delbrey replied"No," on the contrary, theywere bringing innew machinery.The testimony generallygiven by theseemployees was notsignificant in relationto the primaryissues in the case.Therefore, althoughtheyall seemed to some degree anxious not to giveany testimonydamagingto the Respondent,I find it unnecessary to individually evaluatecredibility. SALINAS MFG. CORP.On the other hand,I found deJesus a particularlyconvincing witness.Icredit her denial of the incidentrelated by Beltran.I also accept as truthfulVega's denialsthat she made the statementsattributed to her byBeltran,and Caraballo's version of her problems and exchangeswith Gonzalez during the election campaign.Accordingly,Ifind that the allegations of unlawfulconduct herein have not been substantiatedby a prepon-derance of the credible testimony,and shall recommendthe dismissal of the complaint in its entirety. I alsorecommend that in consideringthe Union's objections tothe election conductedon April 5, 1973,that the Boardfind no merit in Objection 3, on the basis of thetestimonypresented at the hearing herein.Uponthe basis of the foregoing,and the entire record Imake the following:s In the event no exceptions are filed asprovided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and recommended order hereinCONCLUSIONS OF LAW5771.Respondent is an employer engaged in commerceand in operations affecting commerce within the meaningof the Act.2.The Union is a labor organization within themeaning of the Act.3.The evidence fails to show that Respondent violatedthe Act as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and pursuant to Section 10(c) of the Act, it is herebyrecommended that there issue the following:ORDERSItishereby ordered that the complaint be, and ithereby is, dismissed in its entirety.shall, asprovided by Section102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions, and order, andall objectionsthereto shall be deemed waived for all purposes